This is a proceeding brought by the claimant as executrix of the last will and testament of James A. Edwards, deceased, for the recovery of a part of an inheritance tax claimed to have been erroneously paid to the County Treasurer of Cook County, Illinois. The evidence shows that in computing the amount of the tax, the appraiser appointed by the County Court of Cook County, Illinois, refused to allow as a deduction the sum of $70,000.00 claimed to be involved in a suit pending against said James A. Edwards in the Superior Court of Cook County, Illinois, by one Luella Woods, and that the tax was fixed at the sum of $7,002.79. The evidence further shows that afterwards said suit was compromised for the sum of $30,000.00, which sum the executrix has paid. A stipulation has been signed by the Attorney General agreeing that the modified order fixing the tax by the County Judge of Cbok County, a certified copy of which appears in the evidence, may stand and be accepted by this Court as the basis upon which this ease may be deterined. Said modified order finds the facts as above stated and further finds that the total tax which should have been assessed against said estate was $6,652.65 and that the total amount which should have been paid after deducting the discount was $6,003.99, and that the difference between the amount paid by the executrix to the County Treasurer and the amount which should have been paid, after allowing the discount of 5% is $648.66. Section 10 of the Inheritance Tax Act provides for the refunding of any tax which has been erroneously paid to the State Treasurer. The claimant is therefore awarded the sum of $648.66.